DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on August 21, 2019.  Claims 1-20 are pending.  Claims 1, 14 and 19 are independent.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 12, 2019, February 29, 2020, March 2, 2020, July 11, 2020, August 20, 2020, March 3, 2021, March 31, 2021, May 10, 2021, June 10, 2021, June 29, 2021, July 14, 2021, October 1, 2021, October 26, 2021, November 10, 2021, January 6, 2022, January 24, 2022, February 16, 2022 and March 3, 2022 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 

Claims 1-10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2017/0158023 to Stevanovic et al. (hereinafter “Stevanovic”).
Claims 1-10 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stevanovic.
With respect to independent claims 1 and 14, Stevanovic discloses a climate control system (see paragraph [0007]:  The historical comfort setting profile includes individual comfort setting records, where each comfort setting record includes data associated with a climate control related setting that was implemented or identified while the user was in a vehicle.); and 
an artificial neural network configured to receive input parameters relevant to climate control in the vehicle and generate, based on the input parameters as a function of time, predictions of setting adjustments for the climate control system, wherein the input parameters include at least one setting of the climate control system and at least one operating parameter of the vehicle (see paragraphs [0003], [0030], [0049] and [0052]: An in-vehicle setting is dynamically predicted within respective predetermined time increments while the specific user is in the vehicle or in response to a user request.  The climate control module 72 may receive user inputs, through a user interface 52 or manual controls, buttons, knobs, etc. or may retrieve the most recent settings (e.g., stored in an on-board electronic memory), and may transmit signals having different voltages to control one or more components (e.g., change the blower mode/speed, engage the air conditioning compressor clutch, etc.) of the HVAC system 70 to implement newly received or stored climate control settings. The probability is dependent upon all of the data from the comfort setting record(s) in the historical comfort setting profile. As such, the prediction is based upon location data points, time/date data points, and a set of climate control related settings retrieved from the individual comfort setting record(s).   The adaptation application 46 utilizes the retrieved data as training data for a machine learning algorithm and for building a prediction model. The 
wherein the vehicle is configured to effectuate an adjustment of the climate control system based at least in part on the predictions generated by the artificial neural network (see paragraph [0052]: a modified form of an Incremental Naïve-Bayes classifier may be used to assign discrete and continuous input states and to determine the likelihood of an action (e.g., instance) that would change the state of HVAC system. With the decision trees, the machine learning algorithm, and the prediction model built therefrom, can classify an unknown instance (i.e., predict the probability of a climate control setting being selected while the user is in the vehicle 12, 12′).).  
With respect to dependent claims 2 and 15, Stevanovic discloses wherein the climate control system includes an air conditioning system, or a heating system, or any combination thereof (see paragraph [0029]:  Automatic climate control settings (sometimes referred to as an AUTO On climate control setting) refer to settings that are automatically implemented by the vehicle heating, ventilating, and air conditioning (HVAC) system 70).  
With respect to dependent claims 3 and 15, Stevanovic discloses wherein the at least one operating parameter of the vehicle includes a speed of the vehicle traveling on a roadway (see paragraph [0042]:  The comfort setting record may also include vehicle data, such as the speed at which the vehicle 12 was traveling when the climate control related setting was recognized or at the predetermined/regular interval.).  
With respect to dependent claim 4, Stevanovic discloses wherein the climate control system includes a fan configured to circulate air into a cabin for one or more occupants of the vehicle; and the setting of the climate control system includes a speed of the fan (see paragraph [0040]: Examples of the climate control related setting that may be received by the adaptation application 46 include a fan speed).  
Stevanovic discloses wherein the setting of the climate control system includes a preferred temperature in the cabin (see paragraph [0029]:  The automatic climate control settings may be the settings that were operable during the last on session of the vehicle 12, or they may be preset preferences that are automatically implemented when a particular in-vehicle occupant is recognized.).  
With respect to dependent claim 6, Stevanovic discloses wherein the at least one operating parameter of the vehicle further includes a current temperature in the cabin, a current temperature outside of the vehicle, a location of the vehicle, or any combination thereof (see paragraph [0040]:  Examples of the climate control related setting that may be received by the adaptation application 46 include an outside air temperature data point, an outside humidity data point, an air conditioner indication, a humidity glass temperature data point, an interior air temperature data point, an interior roof temperature data point, an interior dash temperature data point, a wiper indication, a sun intensity data point, a sun elevation data point, a sun azimuth data point.).  
With respect to dependent claim 7, Stevanovic discloses wherein the setting of the climate control system includes a setting of a heated seat (see paragraph [0040]:  Examples of the climate control related setting that may be received by the adaptation application 46 include a thermal seat indication and/or setting.).  
With respect to dependent claim 8, Stevanovic discloses wherein the input parameters include a window opening setting, a setting of a moonroof or sunroof of the vehicle, or a setting of a convertible top of the vehicle, or any combination thereof (see paragraph [0031]:  Examples of other non-HVAC system settings that contribute to cabin comfort include window settings, sunroof status, heated and/or cooled seat settings, etc. Examples of other non-HVAC system settings or readings that may be indicative of the climate include outside temperature readings, inside temperature readings (e.g., interior roof temperature, interior dash board temperature, etc.), humidity readings, windshield wiper indication or settings, sun intensity, elevation and/or azimuth 
With respect to dependent claim 9, Stevanovic discloses  wherein the vehicle is configured to effectuate a first adjustment predicted by the artificial neural network without requesting confirmation from an occupant in the vehicle (see paragraph [0052] and claim 3: a modified form of an Incremental Naïve-Bayes classifier may be used to assign discrete and continuous input states and to determine the likelihood of an action (e.g., instance) that would change the state of HVAC system. With the decision trees, the machine learning algorithm, and the prediction model built therefrom, can classify an unknown instance (i.e., predict the probability of a climate control setting being selected while the user is in the vehicle 12, 12′). Receiving an input to accept the most recently predicted in-vehicle setting).  
With respect to dependent claim 10, Stevanovic discloses wherein the vehicle is configured to request a confirmation from the occupant before effectuating a second adjustment predicted by the artificial neural network (see paragraph [0004]:  determining a first predicted in-vehicle setting for a first of the respective predetermined time increments; and while the specific user is in the vehicle, determining a second predicted in-vehicle setting within a next of the respective predetermined time increments upon an expiration of the first of the respective predetermined time increments.).  
With respect to dependent claim 13, Stevanovic discloses to train the artificial neural network to predict the adjustment based on adjustments initiated by one or more occupants in the vehicle using one or more control elements of the vehicle (see paragraph [0052]:  the adaptation application 46 utilizes the retrieved data as training data for a machine learning algorithm and for building a prediction model. The prediction model is a product of applying the machine learning algorithm on the given data. The machine learning algorithm does not utilize any forward looking data to build the prediction model and make the prediction.).  
Allowable Subject Matter
Claims 11-12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661